UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-2181


STEPHEN ALAN ALBERTS, II, Ed.D.,

                  Plaintiff – Appellant,

             v.

WHEELING JESUIT UNIVERSITY; LETHA ZOOK,

                  Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cv-00109-FPS)


Submitted:    January 8, 2010                 Decided:   January 29, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Alan Alberts, II, Appellant Pro Se. Christopher Paull
Riley, BAILEY, RILEY, BUCH & HARMAN, LC, Wheeling, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen Alan Alberts, II, seeks to appeal an order

entered by the U.S. District Court for the Western District of

Pennsylvania     adopting        the    magistrate     judge’s       report       and

recommendation       and    transferring      his    case     to    the    Northern

District of West Virginia.             Because the order Alberts seeks to

appeal   was    entered     by   the    District    Court     for    the       Western

District of Pennsylvania, an appeal from an order of that court

may only be taken to the U.S. Court of Appeals for the Third

Circuit,    which    embraces    that    district    court.        See    28    U.S.C.

§ 1294     (2006).         Accordingly,      this    court     cannot      consider

Alberts’s challenge to the transfer order.

            Further, we decline to transfer this appeal to the

Court of Appeals for the Third Circuit.                Pursuant to 28 U.S.C.

§ 1631 (2006), when an appeal is noticed for a circuit court,

and the court finds “that there is a want of jurisdiction, the

court shall, if it is in the interest of justice, transfer such

action or appeal to any other such court in which the action or

appeal could have been brought at the time it was filed or

noticed.”      We conclude, however, that while there is a want of

jurisdiction in this court, transfer to the Third Circuit Court

of Appeals is not in the interest of justice because Alberts’s

appeal is otherwise interlocutory.             Circuit courts may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

                                         2
and     certain      interlocutory          and       collateral         orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 546-47 (1949).                                  The order Alberts

seeks    to    appeal      is     neither    a        final   order       nor    an    appealable

interlocutory or collateral order.                       See In re Carefirst of Md.,

Inc.,    305       F.3d    253,    255-56     (4th        Cir.      2002);      Carteret           Sav.

Bank v.       Shushan,     919     F.2d     225,       230    (3d    Cir.       1990)    (holding

28 U.S.C.      § 1406      (2006)        transfer       order       is    not    an    appealable

collateral order).

               Accordingly,         we    deny        Alberts’s      motion       to    find        for

damages       in    his    favor     and     dismiss          the    appeal      for        lack     of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the      court    and     argument          would    not       aid    the    decisional

process.

                                                                                        DISMISSED




                                                  3